Citation Nr: 0200629	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  96-35 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a right 
ankle injury with ligament reconstruction, currently rated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1978 to 
December 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied an increased rating for the 
service-connected residuals of a right ankle injury with 
ligament reconstruction.  The Board Remanded this issue in 
August 1999 for the purpose of conducting a VA orthopedic 
examination of the veteran's right ankle with medical 
opinions regarding limitation of function, which examination 
was conducted in December 1999.  The case was returned to the 
Board for continued appellate determination. 


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the veteran's 
appeal has been obtained by the RO. 

2.  The veteran's service-connected residuals of a right 
ankle injury with ligament reconstruction are manifested by: 
a well-healed scar; X-ray evidence of arthritis; tenderness; 
and not more than moderate limitation of motion of the right 
ankle due to painful motion, excess fatigability, 
incoordination, and functional limitation during flare-ups. 


CONCLUSION OF LAW

The rating criteria for a disability rating in excess of 10 
percent for residuals of a right ankle injury with ligament 
reconstruction have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.1-4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5010-5003, 5271 (2001); 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this case, the requirements of the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations have been met.  Upon request by the Board on 
Remand, a VA orthopedic medical examination, with requested 
medical opinions, was conducted in December 1999.  The 
appellant was afforded a videoconference personal hearing 
before the undersigned member of the Board in March 1999.  In 
the underlying rating decision, Board Remand, and April 2000 
supplemental statement of the case, the veteran was advised 
of what must be demonstrated to establish an increased rating 
for his service-connected right ankle disability.  The Board 
finds that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence which might be relevant 
to the veteran's claim, including outpatient treatment 
records for various periods, and the veteran has not 
identified any additional treatment records or other evidence 
which has not been obtained.  Accordingly, no further notice 
to the veteran or assistance in acquiring additional evidence 
is required by the new statute and regulations.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
left knee disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue, especially 
because in this case the issue is one of increased rating.  

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59. 

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Diagnostic Code 
5003 provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides that moderate limitation of 
motion of the ankle warrants a 10 percent rating, while 
marked limitation of motion of the ankle warrants a 20 
percent rating.  38 C.F.R. § 4.71a.  

The veteran's right ankle disability has been rated 10 
percent disabling under Diagnostic Code 5271 from December 
1979.  In the current increased rating claim on appeal, the 
veteran contends that a rating in excess of 10 percent is 
warranted for his right ankle disability because of the 
severity of his right ankle symptoms.  He specifically 
contends that a higher rating is warranted because his 
arthritis has worsened since 1997, and he has loss of range 
of motion of the right ankle when turning to the inside, and 
he has loss of range of motion because of pain on movement 
(unable to weight bear on the front of his right foot), 
excess fatigability, and incoordination.

The evidence of record reflects that in service in October 
1978 the veteran injured his right ankle when he fell from an 
armored car.  He experienced residual pain and discomfort 
along the lateral aspect of the right ankle, and underwent 
lateral reconstructive surgery to the right ankle in August 
1979, with subsequent full range of motion but with 
subsequent repeated episodes of pain and discomfort in the 
anterolateral aspect of the right ankle region.  Complaints 
at a VA examination in 1982 included pain with prolonged 
walking and weather changes.  At a VA examination in 1984, 
the veteran complained of right ankle soreness, and right 
ankle pain with prolonged standing or walking or weather 
changes.  A tender spot to palpation, a more prominent right 
lateral malleolus with slight deformity, and weakness of 
dorsiflexion were noted on examination.  A VA examination in 
1993 revealed only slight limitation of dorsiflexion and 
plantar flexion of the right ankle, with a currently stable 
right ankle, and that the veteran's job probably caused some 
joint pain.
  
More recently, at an orthopedic examination in December 1997, 
the veteran complained of pain and stiffness in the right 
ankle with heavy activity, walking on uneven ground, and 
occasional pain and limping, but reported he had not missed 
any work due to the ankle injury.  He reported that he had 
not received any treatment for this disability since military 
service (he reported that an unrelated non-service-connected 
polyarthralgia had impeded his ability to work), and that he 
was not using a cane.  Examination noted no swelling or 
redness.  The examiner noted that the veteran's right ankle 
reconstruction had produced no effect on the ability to make 
a living.  Physical examination revealed a well-healed scar, 
full range of motion of the right ankle, and 1+ varus 
instability on the lateral side.  The examiner indicated that 
the veteran had a little instability of the right ankle 
without sprain or subluxation, and experienced pain with 
heavy activity, but that no further treatment was warranted.  

VA outpatient treatment records from 1996 through 1999 
reflect the veteran's various complaints primarily relating 
to non-service-connected polyarthralgias, with few complaints 
or findings specifically pertaining to the service-connected 
right ankle disability.  X-rays in December 1997 revealed a 
minor degree of osteophyte formation along the articular 
surface of the talus bone and medial malleolus, but indicated 
no significant degenerative changes in the ankle joint.  

At a VA orthopedic examination in December 1999, the veteran 
complained of continued right ankle pain, difficulty walking 
up and down hills, and flare-ups caused by prolonged walking.  
He reported that he walked with a cane.  Physical examination 
revealed a well-healed scar on the lateral side of the right 
ankle, no swelling, full right ankle range of motion (20 
degrees dorsiflexion and 45 degrees plantar flexion), and 
some X-ray changes of osteoarthritis (increased since 
appearance in 1997).  In response to specific questions, the 
VA examiner offered the following opinions: the veteran's 
right ankle range of motion was normal; the veteran's right 
ankle had excess fatigability and incoordination, with no 
weakened movement; the examiner could not determine in 
degrees what the additional range of motion loss would be 
when the veteran was in pain or during flare-ups; during 
flare-ups, the veteran's right ankle disability significantly 
limits functional ability; the industrial impairment due to 
right ankle disability consists of inability to crawl around 
in tight spaces, inability to stand for long periods of time, 
and inability to walk for long periods of time. 

VA outpatient treatment records reflect that the veteran was 
seen in 2000 primarily for complaints of non-service-
connected polyarthralgias, with mention of persistent right 
ankle symptoms.  The veteran complained generally of worsened 
joint pain.  In May 2000, the veteran complained of 
persistent right ankle pain and occasional severe pain 
throughout the ankle but primarily over the anterolateral 
aspect of the ankle.  Examination in May 2000 revealed 
decreased supination and pronation of the ankle and subtalar 
joint with full flexion and extension, and tenderness over 
the anterolateral aspect of the right ankle, possibly 
referable to the talar dome.  Based on MRI and X-rays in May 
2000, right ankle osteochondral talar lesions were noted.  
Examination in August 2000 revealed full ranges of motion of 
the right ankle.  

After a review of all the evidence, the record reflects that 
the veteran's service-connected residuals of a right ankle 
injury with ligament reconstruction are manifested by: a 
well-healed scar; X-ray evidence of arthritis; tenderness; 
and not more than moderate limitation of motion of the right 
ankle due to painful motion, excess fatigability, 
incoordination, and functional limitation during flare-ups.  

The Board has considered that the veteran has developed 
osteoarthritis since his right ankle disability was 
previously rated, and has considered osteoarthritic changes 
in the right ankle as a part of his service-connected 
residuals of a right ankle injury with ligament 
reconstruction.  Accordingly, the Board has considered the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003 
and 38 C.F.R. § 4.59 as they apply to rating based on 
arthritis confirmed by X-ray examination.  Diagnostic Codes 
5010-5003 provide that arthritis due to trauma is to be rated 
as degenerative arthritis on the basis of limitation of 
motion under the appropriate diagnostic code.  In this case, 
the appropriate rating code for limitation of motion of the 
right ankle is Diagnostic Code is 5271.  38 C.F.R. § 4.71a.  
As the analysis below reflects, in determining the 
appropriate rating under Diagnostic Codes 5010-5003-5271, and 
in accordance with 38 C.F.R. § 4.59, the Board has considered 
all painful motion associated with the veteran's right ankle 
disability, whether due specifically to diagnosed 
osteoarthritis or as another residual of right ankle injury 
or reconstruction. 

With regard to limitation of motion of the right ankle under 
Diagnostic Code 5271, on clinical measure the evidence shows 
decreased supination and pronation of the ankle and subtalar 
joint, with full plantar flexion and dorsiflexion painful 
beginning at full range of motion.  Based on the clinical 
measures alone, a noncompensable rating under Diagnostic Code 
5271 would be warranted for the measured limitation of motion 
of the right ankle, which is less than moderate, as 
Diagnostic Code 5271 does not provide a schedular rating for 
less than moderate right ankle limitation of motion.  See 
38 C.F.R. § 4.31 (2001).  Rating of orthopedic disabilities, 
however, requires further consideration of effective 
limitation of motion and functional loss due to relevant 
factors such as pain, weakness, fatigability, bone or joint 
deformity, and incoordination.  See 38 C.F.R. §§ 4.40. 

The Board finds that, with considerations of painful motion 
with use, excess fatigability, incoordination, and functional 
limitation during flare-ups as demonstrated in this veteran's 
case, the evidence demonstrates limitation of motion more 
nearly approximating moderate limitation of motion of the 
right ankle.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.  The 
evidence shows that, on the most recent measures, the veteran 
has full dorsiflexion of 20 degrees and plantar flexion of 45 
degrees, with tenderness but without notations of painful 
motion.  This is consistent with VA examination findings in 
December 1997 and May 2000.  See 38 C.F.R. § 4.71, Plate II 
(2001).  The evidence also demonstrates, however, that the 
veteran's right ankle disability is manifested by painful 
motion with use, with the veteran's lay testimony and medical 
opinion evidence of excess fatigability, incoordination, and 
functional limitation during flare-ups.  Notwithstanding that 
the VA examiner was unable to quantify additional limitation 
of motion due to such factors, the Board finds that such 
considerations demonstrate additional functional impairment, 
so that the impairment manifested by the veteran's right 
ankle disability more nearly approximates moderate limitation 
of motion of the right ankle as contemplated by a 10 percent 
schedular rating under Diagnostic Code 5271.  In reaching 
this determination, the Board finds to be significant the 
veteran's multiple reports of underlying pain, especially 
with extended or heavy use, the clinical findings of 
tenderness, prominent right lateral malleolus with slight 
deformity and osteochondral talar lesions, and the December 
1999 VA examiner's opinion that the veteran's right ankle 
disability manifested industrial impairment of inability to 
crawl around in tight spaces, inability to stand for long 
periods of time, and inability to walk for long periods of 
time.  

Even with considerations of painful motion with use, excess 
fatigability, incoordination, and functional limitation 
during flare-ups, however, the Board finds that the evidence 
does not demonstrate limitation of motion or function which 
more nearly approximates marked limitation of motion of the 
right ankle as contemplated by a 20 percent rating under 
Diagnostic Code 5271.  38 C.F.R. § 4.71a.  The evidence 
demonstrates essentially full plantar flexion and 
dorsiflexion, with clinical measure of onset of pain at 20 
degrees of dorsiflexion.  Painful motion is considered 
limited motion only from the point that pain actually sets 
in; functional loss due to pain is to be rated at the same 
level as the functional loss where motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); 
VAOPGCPREC 9-98.  The evidence reflects that the veteran's 
flare-ups are brought on by heavy activity or walking on 
uneven ground, and he has not missed any work due to his 
right ankle disability.  The same VA examiner who offered the 
opinion regarding functional impairment in December 1999 also 
offered the opinion in December 1997, based on a similar 
history, complaints, and findings, that the veteran's right 
ankle disability produced no effect on his ability to make a 
living.  Based on this evidence, the Board finds that 
consideration under Diagnostic Code 5271 (limitation of 
motion of the ankle) would not result in a rating in excess 
of the currently assigned 10 percent disability rating for 
moderate limitation of motion of the right ankle.  38 C.F.R. 
§ 4.71a. 

In reaching this decision, the Board has considered the 
veteran's written assertions and oral hearing testimony of 
constant painful motion of the right ankle, as well as right 
ankle pain associated with activity such as prolonged 
standing or walking, and the inability to step in certain 
ways using the right foot.  As the analysis above 
demonstrates, however, the Board's finding that the veteran's 
right ankle manifests in not more than moderate limitation of 
motion specifically contemplates the additional pain and 
limitation of function of the right ankle complained of by 
the veteran.  For these reasons, the Board must find that the 
preponderance of the evidence is against the veteran's claim 
for increased rating and that the rating criteria for a 
disability rating in excess of 10 percent for residuals of a 
right ankle injury with ligament reconstruction have not been 
met.  38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.1-4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5003, 5271 (2001). 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there has been no showing 
that the veteran's service-connected residuals of a right 
ankle injury with ligament reconstruction has independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating his 
right ankle disability.  The evidence demonstrates that the 
veteran's non-service-connected polyarthralgias are his 
primary complaints regarding work impairment and that 
treatment has been primarily for this condition, with 
infrequent mention of right ankle complaints for treatment 
purposes.  While the December 1999 VA medical opinion is that 
the veteran's service-connected right ankle disability would 
manifest in inability to crawl around in tight spaces, as 
well as actual inability to stand for long periods of time, 
and inability to walk for long periods of time, the evidence 
demonstrates that the veteran lost no time from work due to 
his right ankle disability.  The evidence also demonstrates 
that the veteran has not received any significant treatment 
for his right ankle disability since service, including no 
hospitalization and no frequent outpatient treatment.  Under 
these circumstances, in the absence of factors suggestive of 
an unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
increased rating issue on appeal.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§ 3.102 (2001).


ORDER

An appeal for a rating in excess of 10 percent for residuals 
of a right ankle injury with ligament reconstruction is 
denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

